99 F.3d 402
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.
RELIANCE INSURANCE COMPANY and New York Marine & GeneralInsurance Company, Plaintiff-Appellee,v.CERTAIN MEMBER COMPANIES, Institute of London Underwriters,(General Accident "C" A/C, Assicurazioni Generali S.P.A., LaConcorde Compagnie D'Assurances, Indemnity Marine Assurance1/1/72, Eagle Star Insurance Co. Ltd., AG Belgium per EagleStar, Sphere Drake Insurance Co. 2 A/C, Ocean MarineInsurance Co. Ltd., Guardian Royal Exchange (UK) Ltd., GanMinster, AXA Marine and Aviation Insurance (UK) Ltd.,Northern U/W Agency "J" A/C, Skandia Marine, L'Union desAssurances de Paris Group, Phoenix Assurance Co. Ltd.,Maritime Insurance Co. No. 1 A/C and Terra Nova),Defendants-Appellants.

No. 95-7700.
United States Court of Appeals, Second Circuit.
Dec. 28, 1995.
Appearing for Appellants:  John M. Woods, Thacher Proffitt & Wood, N.Y., N.Y.
Appearing for Appellee:  David H. Fromm, Chalos & Brown, N.Y., N.Y.
Present KEARSE, MAHONEY, and PARKER, Circuit Judges.

SUMMARY ORDER

1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Chin's Opinion dated June 1, 1995.  We see no error of law, nor any clearly erroneous finding of fact.  We have considered all of appellants' contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.